Citation Nr: 1000233	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, insulin dependent.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to an increased (compensable) rating for 
service-connected exostosis, dorsum, first metatarsal, left 
foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from March 1972 to February 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In September 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of service connection for diabetes mellitus, 
insulin dependent, and a right foot disability, and an 
increased (compensable) rating for service-connected 
exostosis, dorsum, first metatarsal, left foot, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1990, the 
Board denied the Veteran's claim that for service connection 
for diabetes mellitus.

2.  The evidence received since the Board's February 1990 
decision denying the Veteran's claim for service connection 
for diabetes mellitus, which was not previously of record, 
and which is not cumulative of other evidence of record, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
February 1990 decision denying the Veteran's claim for 
service connection for diabetes mellitus; the claim for 
diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

In October 1980, the RO denied a claim for service connection 
for diabetes mellitus, insulin dependent.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007).  In June 1988, the 
Veteran filed to reopen the claim, and in July 1988, the RO 
denied the claim.  The Veteran appealed, and in February 
1990, the Board denied the claim.  The Board's decision was 
final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1104 (2009).  

In August 2006, the Veteran filed to reopen his claim.  In 
April 2007, the RO denied the claim on the merits.  The 
Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in 
February 1990.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for diabetes mellitus when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The evidence of record at the time of the Board's February 
1990 decision included the Veteran's service treatment 
reports, which did not show treatment for diabetes mellitus.  
As will be explained below, it is relevant to note that 
between 1973 and 1974, he was treated for a left foot 
exostosis.  In 1973, he was treated for a lacerated right 
foot after he stepped on a rock.  In 1974, he was treated for 
a knot on the top of his left foot.  The Veteran's separation 
examination report, dated in January 1975, showed that his 
endocrine system was clinically evaluated as normal, and that 
urinalysis was negative for sugar.  

As for the post-service medical evidence, it consisted of VA 
and non-VA treatment reports dated between 1977 and 1998.  
This evidence included private treatment reports which showed 
that the Veteran was first diagnosed with "uncontrolled 
juvenile onset diabetes mellitus," with associated multiple 
carbuncles, in April 1977.  At that time, he reported a 
history of weight loss over the "past several months," 
boils on his skin over the past several weeks, and he was 
noted to state that, "He denied any other symptoms and any 
other pertinent history."  He was also noted to have a 
"strongly positive" family history, and "weight loss with 
polydipsia and polyuria of approximately 3 weeks duration."  
His past history was noted to be "entirely negative."  He 
subsequently received several treatments for diabetes, to 
include three VA hospitalizations.  

At the time of the Board's February 1990 decision, there was 
no evidence of treatment for diabetes mellitus during 
service, nor was diabetes mellitus shown upon separation from 
service.  There was no competent evidence linking diabetes 
mellitus to the Veteran's service, or to show that it was 
manifested to a compensable degree within one year of 
separation from service.  The Board therefore determined that 
the preponderance of the evidence was against the claim that 
the Veteran's diabetes mellitus was related to his service.  

Evidence received since the Board's February 1990 decision 
consists of VA reports, dated between 2006 and 2009.  This 
evidence shows treatment for diabetes mellitus.  

Of particular note, a letter from D.A.P., DPM (a VA 
physician) dated in October 2009, has been received (to the 
extent that this evidence was not accompanied by a waiver of 
RO review, see 38 C.F.R. § 20.1304 (2009), as the Board has 
reopened and remanded the claim, no prejudice accrues to the 
Veteran).  This letter states:

[The Veteran] is receiving regular 
treatment with diabetic neuropathy and 
foot conditions related to neuropathy.  
[The Veteran] currently has a total loss 
of protective sensation and has had 
previous foot ulcers with infection 
secondary to the neuropathy.  [The 
Veteran] relates that he has suffered 
from neuropathy for several years and his 
foot pain and discomfort began while he 
was in the service.  [The Veteran] was 
diagnosed with diabetes in 1977 and has 
had neuropathy since that time.  It is 
very likely that the symptoms of 
neuropathy began prior to his diagnosis 
of diabetes since he relates that he had 
pain and discomfort in his feet since 
1975.  Many times neuropathy will precede 
the actual diagnosis of diabetes.  

This evidence, that was not of record at the time of the 
February 1990 Board decision, is not cumulative; thus it is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In this case, 
the Veteran's service treatment reports show that he had a 
left foot exostosis, a lacerated right foot in 1973 (after he 
stepped on a rock), and a knot on the top of his left foot in 
1974.  The October 2009 letter from Dr. D.A.P. appears to 
relate the Veteran's reported history of "foot pain and 
discomfort" to his diabetes, and it is competent evidence to 
show that the Veteran may have diabetes that is related to 
his service.  The claim is therefore reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  To this extent only, the appeal is granted.   


REMAND

VA's statutory duty to assist a veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In determining whether the duty to assist requires 
that a VA medical examination be provided or that a medical 
opinion be obtained, the Court has stated that such 
development is required when the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, the VA physician's October 2009 statement is 
sufficient to reopen the claim for service connection for 
diabetes mellitus, and it indicates that the Veteran's 
inservice foot symptoms may be related to his diabetes 
mellitus.  The Veteran has not yet been afforded a VA 
examination.  Given the foregoing, the Veteran should be 
scheduled for an examination.  

With regard to the claims for service connection for a right 
foot disability, an increased (compensable) rating for 
service-connected exostosis, dorsum, first metatarsal, left 
foot, the VA progress notes show treatment for both left and 
right foot symptoms, to include left lower extremity 
cellulitis and osteomyelitis with involvement of the fifth 
metatarsal head, diabetic ulcers, and onychomycosis of the 
toenails, one or more of which are possibly associated with 
diabetes mellitus, and these claims are therefore 
"inextricably intertwined" with the issue of service 
connection for diabetes mellitus.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, adjudication of these 
claims must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an examination in order to ascertain 
the nature and etiology of his diabetes 
mellitus.  The claims folder and a copy 
of this REMAND should be reviewed by the 
examiner, and the examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

a) The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's diabetes 
mellitus had its onset during service 
(which ended in February 1975).  

b) If, and only if, the examiner 
determines that the Veteran's diabetes 
mellitus had its onset during service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran has a left foot 
disability (other than his service-
connected exostosis, dorsum, first 
metatarsal, left foot), or right foot 
disability, that was caused or aggravated 
by his diabetes mellitus.  

c) If the response to (b) is that a left 
foot disability (other than his service-
connected exostosis, dorsum, first 
metatarsal, left foot), or a right foot 
disability, was aggravated by diabetes 
mellitus (that had its onset during 
service), the examiner should offer an 
opinion as to the baseline level of 
severity of the left foot disability, or 
the right foot disability (as 
appropriate) (i.e., pathology, nature, 
frequency, and degree of severity of 
symptoms) existing prior to the onset of 
aggravation, and the level of severity of 
the disability after aggravation 
occurred.  If any of the increase in 
severity of the left foot disability, or 
the right foot disability, is due to 
natural progress, the examiner should 
indicate the degree of disability due to 
natural progression.  See generally 38 
C.F.R. § 3.310(b) (effective October 10, 
2006).  

d) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

e) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefor.  

2.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations of these claims remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence (including evidence that was 
received in November 2009 without a 
waiver of RO review), and applicable law 
and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


